                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MYRA DICKERT, et al.,                              Case No. 18-cv-04664-EMC
                                   8                    Plaintiffs,
                                                                                            ORDER GRANTING DEFENDANTS’
                                   9             v.                                         MOTION TO DISMISS
                                  10     SANYO ENERGY (U.S.A.)                              Docket No. 38
                                         CORPORATION, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                       I.      INTRODUCTION

                                  15          Plaintiffs Myra Dickert and Howard Dickert (“Plaintiffs”) bring suit against Sanyo Energy

                                  16   (U.S.A) Corporation (“Sanyo Energy”), Sanyo North America Corporation (“Sanyo NA”), and

                                  17   Panasonic Corporation of North America (“Panasonic,” and collectively “Defendants”) in

                                  18   connection with allegedly defective solar panels manufactured and marketed by Sanyo Energy.

                                  19   Plaintiffs assert claims for breach of express warranty, breach of contract, unjust enrichment,

                                  20   violation of the California Unfair Competition Law, violation of the New Jersey Consumer Fraud

                                  21   Act, and violation of California Consumer Legal Remedies Act (“CLRA”).

                                  22          The Court heard arguments on Defendants’ motion to dismiss the First Amended

                                  23   Complaint (“FAC”) on March 7, 2019. Docket No. 38 (“Mot.”). At the hearing, it became

                                  24   apparent that ambiguity remained as to whether the Court could exercise personal jurisdiction over

                                  25   Panasonic. See Docket No. 48 (“Tr.”) at 56–69. The Court accordingly ordered the parties to

                                  26   engage in limited jurisdictional discovery. Docket No. 45. Following discovery, the parties

                                  27   submitted supplemental briefing addressing Panasonic’s contacts with the state of California. See

                                  28   Docket No. 60 (“Pl. Supp. Br.”); Docket No. 62 (“Def. Supp. Br.”). For the reasons discussed
                                   1   below, the Court finds that it lacks personal jurisdiction over Panasonic and therefore GRANTS

                                   2   Defendants’ motion to dismiss.

                                   3                     II.      FACTUAL AND PROCEDURAL BACKGROUND

                                   4   A.      First Amended Complaint

                                   5           Plaintiffs allege the following in the FAC. Plaintiffs were interested in purchasing solar

                                   6   panels for their home to “reduce their electric bills, save money, and benefit the environment.”

                                   7   FAC ¶ 81. A representative of GeoGenix, an installer of Sanyo panels, assured them the panels

                                   8   “were the best solar panels available on the market,” would have “30 years useful life,” and

                                   9   “would all but eliminate their electricity bill for 30 years.” Id. ¶¶ 64, 82, 92. Sanyo provides

                                  10   installers, including GeoGenix, with a specification (or “spec”) sheet stating that the panels come

                                  11   with a 20-year power output limited warranty and a 2-year warranty for workmanship. Id. ¶ 63.

                                  12   Based on this spec sheet, GeoGenix told Plaintiffs that Sanyo provides a 20-year power output
Northern District of California
 United States District Court




                                  13   warranty. Id. ¶ 65. However, Sanyo did not provide GeoGenix with Sanyo’s full, written Limited

                                  14   Warranty at any point; Plaintiffs did not see the Limited Warranty until after this lawsuit was

                                  15   initiated. Id. ¶¶ 60, 63; see FAC, Exh. A (Limited Warranty).

                                  16           Plaintiffs relied on GeoGenix’s representations about the quality of Sanyo’s solar panels

                                  17   and the terms of Sanyo’s warranties when they purchased a Sanyo solar panel system from

                                  18   GeoGenix in September 2005. FAC ¶¶ 95–96. They agreed to pay extra for what they believed to

                                  19   be a “premium” product. Id. ¶¶ 82–83. GeoGenix installed the Sanyo solar panels. Id. ¶¶ 91–94.

                                  20           “In or about 2016,” Power Overhaul, a solar energy contractor engaged by Plaintiffs,

                                  21   conducted an inspection of Plaintiffs solar panels. Id. ¶¶ 47, 97. Power Overhaul informed

                                  22   Plaintiffs that “some of their Sanyo panels were not functioning properly” and “the power

                                  23   production of the panels . . . were below the levels stated in the Power Warranty.” Id. ¶ 97. The

                                  24   failed Sanyo panels were a result of “delamination.” Id. ¶ 98. Delamination occurs when the

                                  25   laminated components of a solar panel detach because the bond between the plastics and the glass

                                  26   separates. Id. ¶ 42. This detachment allows air and moisture to come in to contact with the wires

                                  27   that conduct electricity, creating a safety and fire risk. Id. ¶ 51.

                                  28           Plaintiffs submitted a warranty claim to Sanyo through GeoGenix. Id. ¶ 100. Sanyo took
                                                                                           2
                                   1   approximately eighteen months to respond to the claim, and only agreed to replace nine of the

                                   2   thirteen delaminated panels. Id. ¶ 101. Sanyo explained the remaining four panels would not be

                                   3   replaced because Plaintiffs provided insufficient test data of power degradation to qualify for

                                   4   replacement panels. Id. Sanyo refused to conduct the necessary power output tests and required

                                   5   the Plaintiffs to obtain the test data and provide it to Sanyo. Id. ¶ 103. Plaintiffs allege that Sanyo

                                   6   put the onus on consumers to conduct power output tests on defective panels as part of a warranty

                                   7   “claims suppression strategy.” Id.

                                   8           Throughout the eighteen-month period when Sanyo was processing Plaintiffs’ warranty

                                   9   claim, Power Overhaul provided additional photographs to Sanyo demonstrating “delamination

                                  10   throughout many of Plaintiff’s panels.” Id. ¶ 105. Although the FAC does not make it clear, it

                                  11   appears that this delamination manifested in panels other than the initial thirteen that Plaintiffs

                                  12   reported as defective. It also appears that Sanyo did not address these additional delaminated
Northern District of California
 United States District Court




                                  13   panels when it responded to Plaintiffs’ warranty claim.

                                  14           On July 18, 2018, Plaintiffs sent a letter to Sanyo pursuant to the CLRA informing Sanyo

                                  15   of an alleged violation of California Civil Code § 1770 as well as an alleged breach of warranty.

                                  16   FAC, Exh. D. In the letter, Plaintiffs demanded that Sanyo fix the panel defects within thirty days

                                  17   of receipt of the letter. Id. Plaintiffs then filed this suit on August 2, 2018, fifteen days after

                                  18   sending the letter. See Docket No. 1. Defendants moved to dismiss the original complaint.

                                  19   Docket No. 30. Instead of litigating the motion, the parties stipulated that Plaintiffs would file an

                                  20   amended complaint. Docket No. 36. The instant motion to dismiss the FAC followed.

                                  21   B.      Jurisdictional Discovery

                                  22           At the hearing on March 7, 2019, counsel for Defendants argued that to the extent

                                  23   Plaintiffs’ claims hinged on conduct attributable to Panasonic, rather than Sanyo, Plaintiffs had

                                  24   failed to identify any “California-related activity” by Panasonic that would allow the Court to

                                  25   exercise personal jurisdiction over it. Tr. 56:9–17. Since Sanyo NA—a Delaware corporation

                                  26   whose principal place of business was San Diego, California—ceased to exist in 2015 when it was

                                  27   merged into Panasonic, any acts of alleged warranty suppression after 2015 would have been acts

                                  28   committed by Panasonic, incorporated in Delaware with its principal place of business in New
                                                                                           3
                                   1   Jersey. FAC ¶ 9–12; see Tr. 56:11–17.

                                   2          To determine whether the Court could exercise personal jurisdiction over Panasonic, the

                                   3   parties were permitted to engage in limited jurisdictional discovery to determine

                                   4                  (1) who at Panasonic makes decisions regarding warranty claims for
                                                      solar panels manufactured by Sanyo Energy, including Plaintiffs’
                                   5                  warranty claims, and where those decisions were made; and (2) who
                                                      received Plaintiffs’ July 18, 2018 letter and whether they had the
                                   6                  authority to process warranty claims.
                                   7   Docket No. 45 at 3. On May 8, 2019, counsel for Plaintiff deposed Hidenori Oishi, responsible

                                   8   for processing warranty claims for Sanyo solar panels on behalf of Panasonic. See Docket Nos.

                                   9   61–3, 63–1 Exh. A (“Oishi Dep.”). Mr. Oishi is based in Wilsonville, Oregon and has been

                                  10   responsible for processing warranty claims for Sanyo panels since 2014. Oishi Dep. 25:6–9.

                                  11   According to Mr. Oishi, all such warranty claims are first processed in Oregon, and then sent to

                                  12   Japan for final approval. Id. 37:15–19. No warranty documents are sent for processing to
Northern District of California
 United States District Court




                                  13   California, and past warranty claims are stored in Oregon. Id. at 37:15–19, 31:15–22.

                                  14          Mr. Oishi explained that most warranty claims are received via email, telephone, or

                                  15   through a Panasonic support website. Id. at 50:4–7; see Docket No. 63–1, Exh. B (Panasonic

                                  16   support website showing how to reach “HIT Support” for solar warranty claims). Mr. Oishi

                                  17   testified that when Plaintiffs filed their first warranty claim in 2016, it was processed by Panasonic

                                  18   staff working in Oregon. Id. at 30:6–10. The Cupertino address had been discontinued as of

                                  19   2016, when Panasonic shifted its warranty claim operations to Oregon. Id. at 22:13–20.

                                  20   Moreover, Plaintiffs sent their July 18, 2018 letter to an address in Cupertino, California that

                                  21   Sanyo had previously used as a claim center for solar panel warranties. Id. at 22:9–20. But

                                  22   because the warranty claims operation was no longer in California, Plaintiffs’ letter was forwarded

                                  23   to the office of Panasonic Industrial Device Sales North America (“PIDSA”) in Mountain View,

                                  24   California, where it was opened by Shauna Peterson, Director of PIDSA. Id. at 16:19–17:7. Mr.

                                  25   Oishi testified that Ms. Peterson perceived the letter to be a legal matter and forwarded it to

                                  26   Panasonic’s counsel in New Jersey on July 24, 2018. Id.; Docket No. 61–1 (Ms. Peterson’s email

                                  27   to Mark Degand, Panasonic counsel). Mr. Oishi received a copy of the July 18 letter on July 26,

                                  28   2018 from his supervisor in New Jersey, who asked him to help Panasonic’s legal and risk
                                                                                         4
                                   1   management departments with their response to the letter. Docket No. 61–2.

                                   2                                        III.      DISCUSSION

                                   3   A.     Legal Standard

                                   4          Defendants move to dismiss Plaintiffs’ claims for lack of personal jurisdiction under

                                   5   Federal Rule of Civil Procedure 12(b)(2), and for failing to state a claim under Federal Rule of

                                   6   Civil Procedure 12(b)(6). Mot. at 2–3. Under Rule 12(b)(2), a plaintiff bears the burden of

                                   7   establishing personal jurisdiction. Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800

                                   8   (9th Cir. 2004). “The parties may submit, and the court may consider, declarations and other

                                   9   evidence outside the pleadings in determining whether it has personal jurisdiction.” Kellman v.

                                  10   Whole Foods Mkt., Inc., 313 F. Supp. 3d 1031, 1042 (N.D. Cal. 2018) (citing Doe v. Unocal

                                  11   Corp., 248 F.3d 915, 922 (9th Cir. 2001)). “Where not directly controverted, plaintiff’s version of

                                  12   the facts is taken as true for the purposes of a 12(b)(2) motion,” and “conflicts between the facts
Northern District of California
 United States District Court




                                  13   contained in the parties’ [evidentiary submissions] must be resolved in [plaintiff’s] favor.”

                                  14   Unocal Corp., 248 F.3d at 922 (quoting AT&T Co. v. Compagnie Bruxelles Lambert, 94 F.3d 586,

                                  15   588 (9th Cir. 1996)). However, the court may not assume the truth of allegations that are

                                  16   contradicted by the evidence. Data Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1284 (9th

                                  17   Cir. 1977). “The plaintiff cannot simply rest on the bare allegations of its complaint.” Mavrix

                                  18   Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1223 (9th Cir. 2011) (citations omitted).

                                  19          In actions where there is no federal statute governing personal jurisdiction, the law of the

                                  20   forum state is applied. Schwarzenegger, 374 F.3d at 800. Because California’s long-arm

                                  21   jurisdictional statute “is coextensive with federal due process requirements,” “the jurisdictional

                                  22   analyses under state law and federal due process are the same.” Id. at 800–01. “For a court to

                                  23   exercise personal jurisdiction over a nonresident defendant, that defendant must have at least

                                  24   ‘minimum contacts’ with the relevant forum such that the exercise of jurisdiction ‘does not offend

                                  25   traditional notions of fair play and substantial justice.’” Id. at 801 (quoting International Shoe Co.

                                  26   v. Washington, 326 U.S. 310, 316 (1945)).

                                  27          To overcome a Rule 12(b)(6) motion to dismiss, a plaintiff must plead “enough facts to

                                  28   state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
                                                                                         5
                                   1   570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows

                                   2   the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

                                   3   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a probability

                                   4   requirement, but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

                                   5   Id. (internal quotation marks omitted).

                                   6          On a Rule 12(b)(6) motion, the Court “accept[s] factual allegations in the complaint as true

                                   7   and construe[s] the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St.

                                   8   Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). The Court need not, however,

                                   9   “assume the truth of legal conclusions merely because they are cast in the form of factual

                                  10   allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per curiam) (internal

                                  11   quotation marks omitted). Thus, “a Plaintiff’s obligation to provide the ‘grounds’ of his

                                  12   ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of the
Northern District of California
 United States District Court




                                  13   elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (citing Papasan v. Allain,

                                  14   478 U.S. 265, 286 (1986)).

                                  15   B.     Personal Jurisdiction over Panasonic

                                  16          Defendants argue for dismissal under Rule 12(b)(6) of Plaintiffs’ entire complaint on

                                  17   several grounds, including that Plaintiffs’ warranty claims are time-barred and that Plaintiffs failed

                                  18   to provide Defendants with pre-suit notice of the breach of warranty claim. Mot. at 1–2.

                                  19   Separately, Defendants argue for dismissal under Rule 12(b)(2) on the ground that all of Plaintiffs

                                  20   claims are directed at Panasonic’s conduct, and the Court does not have personal jurisdiction over

                                  21   Panasonic. Mot. at 25. Because the uncontroverted evidence elicited through discovery

                                  22   establishes that Defendants’ jurisdictional argument is correct, the Court dismisses this case under

                                  23   Rule 12(b)(2).

                                  24          1.        Legal Framework

                                  25          To satisfy constitutional requirements of due process, defendants in a civil action must

                                  26   have a requisite level of minimum contacts with the forum state. Morrill v. Scott Financial Corp.,

                                  27   873 F.3d 1136, 1141 (9th Cir. 2017). “Minimum contacts are shown if the defendant has

                                  28   ‘continuous and systematic general business contacts’ with a forum state (general jurisdiction), or
                                                                                         6
                                   1   if the defendant has sufficient contacts arising from or related to specific transactions or activities

                                   2   in the forum state (specific jurisdiction).” Id. at 1142 (quoting Schwarzenegger, 374 F.3d at 800–

                                   3   02). Plaintiffs do not argue that Panasonic is subject to general jurisdiction. Therefore, the only

                                   4   inquiry for this Court is whether Panasonic is subject to specific jurisdiction. The Ninth Circuit

                                   5   has established a three-prong test for a claim of specific personal jurisdiction:

                                   6                  (1) The non-resident defendant must purposefully direct his
                                                          activities or consummate some transaction with the forum or
                                   7                      resident thereof; or perform some act by which he purposefully
                                                          avails himself of the privilege of conducting activities in the
                                   8                      forum, thereby invoking the benefits and protections of its laws;
                                   9                  (2) the claim must be one which arises out of or relates to the
                                                          defendant's forum-related activities; and
                                  10
                                                      (3) the exercise of jurisdiction must comport with fair play and
                                  11                      substantial justice, i.e. it must be reasonable.
                                  12   Schwarzenegger, 374 F.3d at 802 (citing Lake v. Lake, 817 F.2d 1416, 1421 (9th Cir. 1987)). The
Northern District of California
 United States District Court




                                  13   first prong of this test differs slightly depending on if the case sounds in contract or tort. Id. If a

                                  14   case sounds primarily in contract, the inquiry is whether the defendant “purposefully avails itself

                                  15   of the privilege of conducting activities within the forum State, thus invoking the benefits and

                                  16   protections of its laws,” such as through executing a contract within the forum state. Id. (quoting

                                  17   Hanson v. Denckla, 357 U.S. 235, 253 (1958)). If a claim sounds in tort, the first prong asks

                                  18   whether the defendant “purposefully directed his conduct toward a forum state.” Id. at 803.

                                  19   Purposeful direction “usually consists of evidence of the defendant’s actions outside the forum

                                  20   state that are directed at the forum, such as the distribution in the forum state of goods originating

                                  21   elsewhere.” Id.

                                  22          However, where a case arises fundamentally from a contractual relationship, personal

                                  23   jurisdiction can be evaluated under the “purposeful availment” standard even when some of the

                                  24   claims presented may be tort-based. See Boschetto v. Hansing, 539 F.3d 1011, 1016 (9th Cir.

                                  25   2008). For example, the plaintiff in Boschetto bought a car from defendants on an e-commerce

                                  26   auction site. Id. at 1014. Plaintiff, a California resident, arranged for the car to be delivered from

                                  27   Wisconsin, where defendants resided. Id. Soon after receiving the car, the plaintiff realized that

                                  28   the defendants had misrepresented its quality and provenance, and brought claims for breach of
                                                                                           7
                                   1   contract, violation of the California Consumer Protection Act, misrepresentation, and fraud. Id. at

                                   2   1015. Even though some of the plaintiff’s causes of action were torts, the Ninth Circuit held that

                                   3   his case as a whole “sound[ed] primarily in contract” and therefore applied the “‘purposeful

                                   4   availment’ standard.” Id. at 1016.

                                   5          In this case, as in Boschetto, the majority of Plaintiffs’ claims are contractual: claims 1–3

                                   6   allege breach of express warranty based on affirmation or promise, claims 4–6 allege breach of an

                                   7   express written warranty, claims 7–9 allege breach of warranty under the Magnuson-Moss

                                   8   Warranty Act, and claims 10–13 seek specific performance. See FAC ¶¶ 188–322. The remaining

                                   9   claims for unjust enrichment (13–14) and for violation of state consumer protection laws (15–18)

                                  10   could stand on their own as tort claims, but are premised on the contractual relationship between

                                  11   the parties. Accordingly, the case sounds primarily in contract and a purposeful availment

                                  12   analysis is most appropriate. See, e.g., HK China Grp., Inc. v. Beijing United Auto. & Motorcycle
Northern District of California
 United States District Court




                                  13   Mfg. Corp., 417 F. App’x 664, 665–66 (9th Cir. 2011) (holding that the “purposeful availment

                                  14   analysis applies to the entire suit” involving both a breach of contract claim and a fraud claim

                                  15   because “the alleged fraud [wa]s merely the representation in the contract that gave rise to the

                                  16   breach”); Ponomarenko v. Shapiro, No. 16-CV-02763-BLF, 2017 WL 1709335, at *5 (N.D. Cal.

                                  17   May 3, 2017) (because plaintiff’s tort “claims for intentional and negligent misrepresentation,

                                  18   false promise, and unfair competition are premised on his alleged contractual relationship with

                                  19   [defendant],” plaintiff “must satisfy the purposeful availment test”).

                                  20          2.      Purposeful Availment

                                  21          Under a purposeful availment analysis, a defendant is subject to specific personal

                                  22   jurisdiction if they “performed some type of affirmative conduct which allows or promotes the

                                  23   transaction of business within the forum state.” Boschetto, 539 F.3d at 1016 (quoting Sher v.

                                  24   Johnson, 911 F.2d 1357, 1362 (9th Cir. 1990)).

                                  25          Plaintiffs here have not met their burden to establish personal jurisdiction. As an initial

                                  26   matter, all of the misconduct alleged in the FAC occurred after the Sanyo entities merged into

                                  27   Panasonic in 2015. See FAC ¶ 10 (“SANYO NA ceased to exist on April 1, 2015, when it was

                                  28   merged into Panasonic.”). Plaintiffs did not submit their warranty claims until 2016, so their
                                                                                         8
                                   1   breach of warranty and related claims post-date the merger. See id. ¶ 97 (alleging that panel

                                   2   defects were first discovered “[i]n or about 2016”); Tr. 47:24–48:20 (Plaintiffs’ counsel

                                   3   acknowledging that Plaintiffs do not allege that Sanyo was aware that its solar panels were

                                   4   defective at the time of sale or that Sanyo intended to suppress warranty claims from the outset.).

                                   5   This means that the purposeful availment analysis must center on Panasonic’s conduct.

                                   6          However, the evidence produced through jurisdictional discovery shows that Panasonic did

                                   7   not process warranty claims for Sanyo solar panels within California. As of 2016, all warranty

                                   8   claims for Sanyo solar panels were processed by Panasonic employees in Oregon. Oishi Dep.

                                   9   22:18–20. Mr. Oishi testified that there was no reason for warranty claims to be routed through

                                  10   any offices in California because Panasonic’s “process is in Oregon and we get the approval and

                                  11   final judgment in Japan. So there’s no connection for us to send the documents to California.” Id.

                                  12   37:15–19. Panasonic’s warranty operations are connected to a limited set of localities, of which
Northern District of California
 United States District Court




                                  13   California is not one: New Jersey, Panasonic’s principal place of business within the United

                                  14   States; Oregon, where Panasonic processes warranty claims for Sanyo solar panels; and Japan,

                                  15   where final decisions on warranty claims are made. Unsurprisingly, then, Panasonic did not

                                  16   process Plaintiffs’ particular warranty claims in California. Plaintiffs’ 2016 claim was received in

                                  17   New Jersey and processed in Oregon by Mr. Oishi and his staff. Id. 29:12–30:24. When Plaintiffs

                                  18   attempted to mail their July 18, 2018 letter to a closed Sanyo office in Cupertino, it was forwarded

                                  19   to an active Panasonic office in Mountain View. Id. 60:6–9. The director of the Mountain View

                                  20   office “didn’t know what to do with [the] letter” and forwarded it to Panasonic counsel Mark

                                  21   Degand in New Jersey. Oishi Dep. 17:2–7. That is, Panasonic’s Mountain View office did

                                  22   nothing more than pass the July 18 letter to the appropriate recipients elsewhere within the

                                  23   Panasonic organization.

                                  24          Notwithstanding the evidence that no part of Panasonic’s warranty operations take place in

                                  25   California, Plaintiffs argue that this Court has specific personal jurisdiction over Panasonic under

                                  26   two more attenuated theories: (1) Panasonic inherited Sanyo’s contacts with California and is

                                  27   subject to personal jurisdiction under a successor theory, and (2) Panasonic’s decision to

                                  28   discontinue processing of Sanyo solar warranties at former Sanyo locations in Cupertino and San
                                                                                         9
                                   1   Diego itself constituted the type of affirmative conduct within California that would confer the

                                   2   Court with personal jurisdiction. Pl. Supp. Br. at 2–3. Neither theory has merit.

                                   3           Plaintiffs’ successor theory fails because the alleged warranty suppression did not take

                                   4   place until after the Sanyo entities had merged into Panasonic. “The contacts of a predecessor can

                                   5   be attributed to a successor in interest if that successor would be liable for the actions of the

                                   6   predecessor under the law of the forum.” Galen Inv. Advisors, Inc. v. Alcatel, No. C 02-2774

                                   7   MJJ, 2002 WL 31319900, at *5 (N.D. Cal. Oct. 10, 2002) (emphasis added). Personal jurisdiction

                                   8   over a successor company only obtains where (1) “the court would have had personal jurisdiction

                                   9   over the predecessor” and (2) “the successor company effectively assumed the subject liabilities of

                                  10   the predecessor”. Lefkowtiz v. Scytl USA, No. 15-CV-05005-JSC, 2016 WL 537952, at *3 (N.D.

                                  11   Cal. Feb. 11, 2016) (citation omitted). Plaintiffs have not plausibly alleged any liability on the

                                  12   part of Sanyo, the predecessor, because their claims center on alleged warranty suppression
Northern District of California
 United States District Court




                                  13   beginning in 2016 or later. See FAC ¶¶ 97–106, 116–123; Tr. 47:24–48:20. By 2016, the Sanyo

                                  14   entities had ceased to exist and were fully merged into Panasonic’s North America division. FAC

                                  15   ¶¶ 9–11. Panasonic is not subject to personal jurisdiction under a successor theory because

                                  16   Plaintiffs are unable to allege any unlawful conduct by Sanyo for which Panasonic would inherit

                                  17   liability.

                                  18           Plaintiffs’ second argument that Panasonic’s decision to close Sanyo’s California-based

                                  19   warranty processing centers amounts to purposeful availment of the forum state likewise fails.

                                  20   Plaintiffs offer no evidence that Panasonic’s decision to close the Sanyo offices was made within

                                  21   California. Indeed, the reasonable inference from the jurisdictional discovery is that such a

                                  22   decision would have been made in New Jersey or Japan. Moreover, Plaintiffs have not alleged

                                  23   that the decision to close the Sanyo office had anything to do with the alleged warranty

                                  24   suppression policy of Panasonic. There is no causal harm to Plaintiffs. In any event, Plaintiffs’

                                  25   argument turns the meaning of “purposeful availment” on its head. Rather than “allow[ing] or

                                  26   promot[ing] the transaction of business within the forum state,” an out-of-state defendant’s

                                  27   decision to relocate operations away from the forum state does the exact opposite—it ceases the

                                  28   transaction of business within the forum state. Boschetto, 539 F.3d at 1016.
                                                                                          10
                                   1           Having established that Panasonic did not purposefully avail itself of the laws of California

                                   2   in processing warranty claims for Sanyo solar panels, the personal jurisdiction inquiry ends. See

                                   3   id. (“[I]f the plaintiff fails at the first step, the jurisdictional inquiry ends and the case must be

                                   4   dismissed.” (citing Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1155 (9th Cir. 2006)).

                                   5                                         IV.       CONCLUSION

                                   6           For the foregoing reasons, Defendants’ motion to dismiss for lack of personal jurisdiction

                                   7   is GRANTED. The Clerk of the Court is directed to enter judgment in accordance with this Order

                                   8   and close the file in this case.

                                   9           This order disposes of Docket No. 38.

                                  10

                                  11           IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: July 23, 2019

                                  14

                                  15                                                       ______________________________________
                                                                                            EDWARD M. CHEN
                                  16                                                        United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           11
